Citation Nr: 1637142	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an increased evaluation for diabetic retinopathy, currently evaluated as noncompensable prior to February 9, 2009; 10 percent disabling from February 9, 2009; 20 percent disabling from February 25, 2010; and 50 percent disabling from December 23, 2011.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956, and from February 1958 to August 1979, in the United States Air Force

This case comes before the Board of Veterans' Appeals (Board) on appeal from an a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 20 percent rating for diabetes mellitus with peripheral neuropathy of the feet, and a noncompensable rating for diabetic retinopathy.  The Veteran filed a Notice of Disagreement (NOD) in September 2009, and a Statement of the Case (SOC) was issued in January 2010 that addressed an increased evaluation for diabetes mellitus, but not diabetic retinopathy.  In a February 2010 statement, the Veteran indicated that he wished to continue with his appeal, which the Board construes as a substantive appeal.  

In an April 2010 rating decision, the RO granted separate 10 percent ratings for peripheral neuropathy of each lower extremity and increased the evaluation for diabetic retinopathy to 10 percent effective February 9, 2009, and to 20 percent effective February 25, 2010.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2010, the RO issued a Supplemental SOC (SSOC), which addressed the Veteran's claim for an increased evaluation for diabetic retinopathy in addition to claims for increased evaluations for peripheral neuropathy of the right and left lower extremities and an increased evaluation for diabetes mellitus.  

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the issue of TDIU due to his service-connected disabilities.  Therefore, in light of the Court's holding in Rice, the Board has considered the issue of TDIU as part of his pending increased rating claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In this case, a remand is required to obtain private treatment records and to afford the Veteran with current VA examinations.

In August 2008, December 2008, December 2011 and August 2013, the Veteran submitted authorizations for VA to obtain relevant records from private treatment providers, including Drs. M.R., E.G., M.H., K.S., K.G., and M.G. (initials used to protect privacy).  Although the Veteran has submitted some of his private treatment records, the AOJ has not made sufficient efforts to obtain complete copies of his records from these providers.  Therefore, a remand is required.  

The Veteran most recently underwent a VA examination for diabetic retinopathy in December 2011 and for diabetes mellitus in October 2013.  In April 2014 correspondence, he indicated that his diabetes mellitus now required the regulation of activities.  In June 2015 correspondence, he indicated that his vision had deteriorated.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected diabetes mellitus and diabetic retinopathy.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board also finds that an additional examination would be helpful in ascertaining the current severity and manifestations of his service-connected peripheral neuropathy of the lower extremities.  

Finally, in conjunction with the issue of TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus, peripheral neuropathy of the lower extremities, and diabetic retinopathy.  The AOJ should specifically request any necessary authorizations to obtain records from Drs. M.R., E.G., M.H., K.S., K.G., and M.G.  (See August 2008, December 2008, December 2011, and August 2013 authorizations for names of treatment providers).  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

2.  After securing any treatment records, the Veteran should be afforded VA examinations to ascertain the severity and manifestations of his service-connected diabetes mellitus, diabetic retinopathy, and peripheral neuropathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's diabetes mellitus, diabetic retinopathy, and peripheral neuropathy of the lower extremities under the rating criteria.  

The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the lower extremities, and diabetic retinopathy.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




